Exhibit 10.01

 

REVOLVING FINANCING AGREEMENT

(SAL w/ ELT)

 

REVOLVING FINANCING AGREEMENT, dated as of July 1, 2006, among WALDEN
UNIVERSITY, INC, whose principal office is located at 1001 Fleet Street,
Baltimore, MD 21202 (herein called the “Borrower”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, solely in its capacity as eligible lender trustee for the Borrower
(herein called the “Trustee”), with a corporate trust office located at 7077
Bonneval Road, Suite 400, Jacksonville, FL 32216, and SALLIE MAE, INC., whose
principal office is located at 12061 Bluemont Way, Reston, VA 20190 (together
with its successors and assigns, herein called “Sallie Mae”).

 

RECITALS

 

WHEREAS, the Borrower has requested advances from Sallie Mae in an aggregate
amount of up to $100,000,000, which amount will be used by the Borrower in
conducting its student lending activities; and

 

WHEREAS, Sallie Mae desires to encourage the Borrower’s lending activities by
providing advances on the terms and conditions hereinafter set forth;

 

NOW THEREFORE, in consideration of the premises and the promises hereinafter set
forth, the Borrower and Sallie Mae agree as follows:

 

SECTION 1. DEFINITIONS

 

For purposes hereof—:

 

1.1           “Act” means Part B of Title IV of the Higher Education Act of
1965, as amended (20 U.S.C. Section 1071 et seq.), and the regulations
promulgated thereunder.

 

1.2           “Advance” or “Advances” means, respectively, any and all of the
loans provided for in Section 3 of this Agreement, and any renewals or
extensions thereof.

 

1.3           “Agreement” means this Revolving Financing Agreement providing for
Advances to the Borrower upon the terms and conditions specified herein.

 

1.4           “Assignment” means an assignment by the Borrower and the Trustee
to Sallie Mae in the form of Annex D-2 hereto, covering the Security, duly
executed and completed, together with any supplemental assignments from time to
time delivered pursuant to this Agreement.

 

1.5           “Borrower” means Walden University, Inc. and its permitted
successors and assigns.

 

1.6           “Borrowing Date” means any Business Day during the Borrowing
Period; provided, however, that unless otherwise agreed by Sallie Mae, there
shall be no more than one Borrowing Date in any calendar week.

 

1

--------------------------------------------------------------------------------


 

1.7           “Borrowing Period” means the period beginning on the date of this
Agreement and ending on the Maturity Date.

 

1.8           “Business Day” means any day (i) on which commercial banks located
in New York, NY are not required or authorized to remain closed, (ii) that is
not a Saturday, Sunday, or legal holiday, (iii) that is a day of the year on
which the New York Stock Exchange is not closed, and (iv) that is a day of the
year on which Sallie Mae is not closed.

 

1.9           “Commitment” means the obligation of Sallie Mae to make Advances
to the Borrower in the amounts provided in Section 3 hereof.

 

1.10         “Compliance Certificate” means a certificate in the form of Annex C
hereto, duly completed in accordance with its terms and the applicable
requirements of this Agreement, and signed by an authorized officer of the
Borrower.

 

1.11         “Default” means a default specified in Section 9 hereof.

 

1.12         “ECFC” means SLM Education Credit Finance Corporation and its
successors and assigns.

 

1.13         “Eligible Insurer” means a State or non-profit private institution
or organization with which the Secretary has an agreement under Section 428(b)
of the Act, that is deemed acceptable by Sallie Mae.

 

1.14         “Eligible Loan” means an Insured Loan that bears interest at the
highest rate permitted under the Act for that loan at the time the loan was
made, and in respect of which no payment of principal or interest is at the time
overdue for more than thirty (30) days, and which is serviced by Sallie Mae, in
its capacity as Servicer.

 

1.15         “ExportSS Agreement” means the ExportSS® Agreement dated July 1,
2006, among ECFC, Sallie Mae, the Borrower, and the Trustee, or any replacement,
extension, or renewal thereof, as amended from time to time, that provides,
among other items, for the sale to ECFC of all of the Insured Loans that are
financed, in whole or in part, with the proceeds of any Advance.

 

1.16         “FFELP Loan” means an education loan made under the Act.

 

1.17         “Financials” mean, collectively, balance sheets of the Borrower and
the related statements of earnings or receipts and of source and application of
funds, together with the notes thereto, prepared in accordance with generally
accepted accounting principles, consistently applied, with (A) with respect to
the annual statements, opinions thereon of independent certified public
accountants, and (B) with respect to quarterly statements, certifications from
the financial officers of the Borrower responsible for the preparation of the
Financials, to the effect that the Financials have been prepared in accordance
with generally accepted accounting principles applied on a consistent basis, and
fairly present the financial condition of the Borrower as at their date and the
results of its operations for the period then ended.

 

2

--------------------------------------------------------------------------------


 

1.18         “Insured Loan” means a student loan made after the date of this
Agreement under the Act (i) in connection with attendance by a student at a
graduate or professional school that is part of Walden University, Inc., (ii)
that is insured by an Eligible Insurer to the maximum extent provided for under
the Act, and (iii) that is reinsured by the Secretary as to principal and
interest to the extent provided in the Act.

 

1.19         “LARS form” means the “Lender’s Request for Payment of Interest and
Special Allowance” that is filed with the Department of Education (previously
known as ED Form 799), or any replacement thereof or substitution therefor.

 

1.20         “Maturity Date” means the later of (i) May 31, 2009, or (ii) the
date of the last scheduled sale of Eligible Loans under the ExportSS Agreement.

 

1.21         “Note” shall mean the promissory note evidencing the Advances to be
made under Section 3 hereof.

 

1.22         “Obligation” or “Obligations” means, collectively, the principal of
and interest on the Advances and all other amounts from time to time owed by the
Borrower to Sallie Mae or ECFC, whether or not arising under this Agreement or
thereafter incurred.

 

1.23         “Request Register” means a form sent by Sallie Mae, in its capacity
as Servicer, to the Borrower that details the pending disbursements of Insured
Loans for a specific disbursement date.

 

1.24         “Sallie Mae” means Sallie Mae, Inc. and its successors and assigns.

 

1.25         “Secretary” means the United States Secretary of Education, or his
successor or representative, acting under the Act.

 

1.26         “Security” shall have its meaning as defined in Section 8 of this
Agreement.

 

1.27         “Servicer” means a servicing agent designated by the Borrower to
originate and service the Insured Loans that is approved by Sallie Mae in
accordance with the provisions of Section 8 hereof.

 

1.28         “Student Note” means, with respect to any Insured Loan that is at
the time included in the Security, collectively: (1) each and every promissory
note executed and delivered by the student borrower to evidence such loans or
any portion thereof, and (2) each and every certificate of insurance or other
instrument issued to evidence the insurance of such loan or any portion thereof
(A) by the Secretary pursuant to the Act or (B) by an Eligible Insurer or
instrumentality or official thereof.

 

1.29         “Trustee” means Wells Fargo Bank, National Association, solely in
its capacity as eligible lender trustee for the Borrower, and any person or
entity serving as a replacement or substituted trustee.

 

3

--------------------------------------------------------------------------------


 

SECTION 2. REPRESENTATIONS AND COVENANTS OF THE BORROWER

 

A. The Borrower hereby represents, covenants, and warrants to Sallie Mae that:

 

(1)           The Financials for the calendar year ending on December 31, 2005
and the quarterly period ending on March 31, 2006, respectively, are complete
and correct and fairly present the results of the Borrower’s operations for the
periods ending on said dates, and are in conformity with generally accepted
accounting principles applied on a consistent basis. The Borrower has no
material contingent liabilities, liabilities for taxes, or unusual forward or
long-term commitments not disclosed by, or reserved against, in said Financials
or the notes thereto, and at the present time there are no material unrealized
anticipated losses from any unfavorable commitments of the Borrower.  Since
March 31, 2006, there has been no material adverse change in the financial
condition of the Borrower from that shown by said Financials as at that date.

 

(2)           The Borrower is a for profit corporation duly chartered, validly
existing and in good standing under the laws of the State of Florida, and is
duly qualified to transact operations in all places where such qualification is
necessary; and the Borrower has the necessary power to enter into and perform
this Agreement and the Assignment and to borrow hereunder.

 

(3)           There are no suits, proceedings, or other matters pending, or to
the knowledge of the Borrower threatened, against or affecting the Borrower or
any of its property before any court or by or before any governmental authority,
which, if adversely determined, would have a material adverse effect on the
financial condition or operations of the Borrower, or its ability to make and
perform this Agreement or the Note. The Borrower has advised Sallie Mae of all
material pending investigations and examinations of the Borrower by regulatory
or other governmental authorities, other than financial audits and other similar
examinations conducted by oversight authorities on a regular basis with respect
to other institutions similarly situated. Borrower agrees to advise Sallie Mae
promptly in the event the Borrower becomes aware that any such suits,
proceedings, investigations, or examinations are instituted while the Agreement
or any Advances that may be made thereunder are outstanding.

 

(4)           The Borrower has advised Sallie Mae of all pending negotiations,
discussions, agreements, and contracts relating to the consolidation, merger,
sale, or conveyance of Borrower or any material part of its assets, or the sale
or conveyance of any controlling interest in Borrower, and, so long as the
Agreement remains outstanding, agrees to advise Sallie Mae promptly of any such
negotiations, discussions, agreements and contracts that may arise from time to
time.

 

(5)           The making and performance of this Agreement have been duly
authorized by all necessary action and will not contravene any provision of law
or of the Borrower’s governing documents or of any indenture or other agreement
or instrument to which the Borrower is a party or by which the Borrower or its
property may be bound or affected.  Any approvals, if necessary, of any
regulatory authority and/or holders of the Borrower’s income capital
certificates have been obtained.

 

4

--------------------------------------------------------------------------------


 

(6)           No Default has occurred on the date of this Agreement or will
occur by reason of the making of any Advance or the granting of the Security
therefor.

 

(7)           The Borrower does not, and will not, discriminate on the basis of
race, sex, color, creed, or national origin.

 

(8)           The Trustee does not, and will not, require that, as a condition
to the receipt of a loan intended to be an Insured Loan, the respective student
borrower or his family maintain a business relationship with the Trustee, except
that this representation shall not apply with respect to any loan made by a
credit union, savings and loan association, mutual savings bank, institution of
higher education or by any other borrower with less than $75,000,000 in
deposits.

 

(9)           The Borrower has advised Sallie Mae of any current limitations
imposed by the Secretary or an Eligible Insurer as to the amount or number of
Insured Loans the Borrower or the Trustee may make from time to time. The
Borrower agrees promptly to advise Sallie Mae in the event any such limitations
are imposed.

 

(10)         The Borrower agrees to advise Sallie Mae promptly in writing of any
material change in its operations, management, or financial condition.

 

B.            With respect to each of the items now or hereafter included in the
Security, the Borrower hereby represents, covenants and warrants:

 

(1)           So long as any Obligations remain outstanding, the Borrower at all
times will be the sole beneficial owner of the Security and no lien, charge,
encumbrance or other security interest will at any time exist upon the Security
(other than interests of the Secretary or an Eligible Insurer in connection with
the insurance of Insured Loans, or the lien of Sallie Mae or ECFC).

 

(2)           The Borrower has, and will continue to have, the full right and
authority to pledge the Security (or to cause the Trustee to pledge legal title
to the Security) pursuant to the Assignment and to consummate the other
transactions contemplated herein.

 

(3)           The Borrower has exercised, and so long as any Advance remains
outstanding will exercise, due diligence and reasonable care in the
administration, servicing and collecting of Insured Loans from time to time
included in the Security; provided, however, that for all of the Insured Loans
that are originated and serviced by Sallie Mae, in its capacity as Servicer,
Borrower shall be deemed in compliance with this requirement.

 

(4)           All Insured Loans from time to time delivered to Sallie Mae will
be duly insured (i) by the Secretary under the Act or (ii) by an Eligible
Insurer and reinsured by the Secretary, and will be entitled to the benefits of
such insurance and of any special allowances and/or supplemental payments
available to loans of such character under or pursuant to the Act or any
applicable state legislation. The Borrower will not take or omit to take any
action that would, under the Act, any applicable state legislation, regulations

 

5

--------------------------------------------------------------------------------


 

promulgated thereunder, or rules or decisions of the Secretary or of any
Eligible Insurer or any instrumentality or official thereof, jeopardize such
insurance or other benefits.

 

(5)           The rights of the Trustee to any and all benefits of insurance and
to any special allowances and/or supplemental payments available in respect of
Insured Loans included in the Security that are insured by an Eligible Insurer
may be transferred to Sallie Mae pursuant to applicable legislation,
regulations, rulings, or decisions, and Borrower shall give the necessary notice
(or shall cause the Trustee to give the necessary notice) to Eligible Insurers
or other authorities and take such other actions as may be necessary to transfer
and perfect and otherwise preserve Sallie Mae’s rights under the Agreement to
such insurance benefits, special allowances and/or supplemental payments.

 

SECTION 3. FINANCING COMMITMENT

 

Sallie Mae agrees, subject to and upon the terms of this Agreement, to make
Advances to the Borrower from time to time as requested on the Borrowing Dates,
but not later than the Borrowing Period, in an aggregate amount at any one time
outstanding of up to ONE HUNDRED MILLION AND 00/100 DOLLARS ($100,000,000).  The
total of all such Advances shall not exceed an aggregate principal amount at any
one time outstanding equal to the amount for which Security has been pledged
pursuant to and in accordance with the minimum collateral levels of Section 8.A
hereof. Additionally, following the expiration of the Commitment Period set
forth in the ExportSS Agreement, each Advance on any particular Borrowing Date
shall be limited to an amount equal to the aggregate amounts that are to be
disbursed on such Borrowing Date as subsequent disbursements on Eligible Loans
that already had first disbursements made prior to the end of such Commitment
Period.

 

The following provisions shall apply to Advances under this Section 3:

 

A.   Form of Note. The Advances shall be evidenced by a Note in the form of
Annex A hereto having a stated principal amount not to exceed One Hundred
Million and 00/100 Dollars ($100,000,000). The Note shall be dated as of July 1,
2006, and shall be payable to Sallie Mae or order on or before the Maturity
Date.

 

B.   Interest. Interest shall be paid on the aggregate principal balance of the
Advances outstanding at the end of each day during the period commencing on the
date of the Note and ending on the date said principal balance outstanding is
paid in full at a rate per annum, to the extent permitted by law, that shall be
determined as to each such day by adding a specified percentage (the “Margin”)
to the weighted average of the bond equivalent rates of the quotes of the
3-month commercial paper (financial) rates in effect for each of the days in
such quarter as reported by the Federal Reserve in Publication H-15 (or its
successor) for such 3-month period (computed on the basis of actual days elapsed
and a year of 365 or 366 days, as appropriate).  The Margin shall be fifty
one-hundredths percent (0.50%) per annum from the date of this Agreement until
all Obligations are paid in full

 

For purposes hereof, the bond equivalent rates of the quotes of the 3-month
commercial paper (financial) rates shall be determined by (A) multiplying the
3-month commercial paper (financial) rate by the actual number of days in the
year (365 ordinarily, but

 

6

--------------------------------------------------------------------------------


 

366 if February 29 falls within the year), and then dividing the result in (A)
by (B) the result of the following two calculations: (i) multiplying the 3-month
commercial paper (financial) rate by 90, and (ii) subtracting the product
determined in clause (i) from 360. The resulting rate shall then be rounded to
five (5) decimal places. For any day that is a Saturday, Sunday, or business
holiday, the rate shall be determined by using the rate on the immediately
preceding Business Day.

 

Interest on the Advances shall be accrued and shall be due and payable on the
first Business Day following the last day of each month, except that the final
interest payment on the Advances shall be due and payable on the same day as the
principal thereof.

 

C.   Payment, etc. All payments of principal and interest in respect of the
Advance or Advances and other charges made under this Agreement shall be made in
lawful money of the United States in immediately available funds to the
designated agent of Sallie Mae.  Interest on the Advances and other charges
shall be calculated on the basis of actual days elapsed and a year of 365 days
or 366 days, as applicable. If any principal of or interest on the Advances
falls due on a Saturday, Sunday, or legal holiday at the place of payment, then
such due date shall be extended to the next succeeding full Business Day at such
place, and interest, in the case of a principal payment, shall be payable in
respect of such extension.

 

Borrower agrees, until all Obligations have been fully repaid, to cause the
Trustee to direct the Secretary, and any person or entity acting on behalf of
the Secretary, to make all payments that would otherwise be paid to the Trustee
or the Borrower pursuant to the LARS form, to an account designated by Sallie
Mae in lieu of making such payments to the Trustee or the Borrower. To the
extent Sallie Mae receives payment from the Secretary with respect to any
particular calendar quarter (or part thereof) reflected on such LARS form before
Borrower pays interest that is then owed on the Advances, and provided no
affiliate of Sallie Mae has purchased a participation interest in the Insured
Loans, Sallie Mae will apply such LARS form payment against the interest payment
that is due and payable. If the LARS form payment received from the Secretary
exceeds the amount that Sallie Mae applies against the interest payment owed by
the Borrower, Sallie Mae will promptly refund the amount of the excess to the
Borrower by electronic transfer of funds to Borrower’s designated account. If
the LARS form payment received from the Secretary is insufficient to pay the
interest payment that is owed by the Borrower, the Borrower will remain
obligated to make such interest payment when due.

 

D.   Prepayments. The Borrower (i) may, at its option, prepay the Advances, in
whole or in part and without penalty, at any time, and (ii) shall be required,
from time to time, to prepay portions of the Advance as required by Sections 3.F
and 3.G below. Except for prepayments with the proceeds of refunds or
cancellations of Insured Loans, or the sale of Insured Loans by the Borrower to
ECFC, any prepayment made shall be in the minimum amount, of Ten Thousand
Dollars ($10,000.00) or in multiples thereof. Any principal amount so prepaid
shall be added to the unutilized commitment remaining hereunder and maybe
re-borrowed.

 

In addition to the above-described prepayment provision, the Borrower is also
subject to the mandatory prepayment provisions contained herein, including, but
not limited to, Sections 3.F, 3.G, 8.A.(2), 11.E, 11.F and 11.G hereof.

 

7

--------------------------------------------------------------------------------


 

E.   Additional Payments. Overdue principal in respect of the Advances shall
bear interest at a rate per annum two percent (2%) above the rate in effect
thereon at the time the same becomes overdue. Overdue interest in respect of the
Advances, at the time it becomes overdue, shall be added to the principal amount
of the Advances and shall bear interest at the same rate as overdue principal.

 

F.   Loan Sale Proceeds. All proceeds of sales of Insured Loans under the
ExportSS Agreement will be applied as follows:

 

(i) the portion of the proceeds of such sales that represents the Principal
Balance (as defined in the ExportSS Agreement) of the Insured Loans that are
sold will be applied to prepay the principal portion of the Advance outstanding
under this Agreement, and

 

(ii) the portion of the proceeds of such sales that represents premiums, accrued
interest, or other amounts that are payable in connection with such sales will
be applied to repay any amounts outstanding under this Agreement or the ExportSS
Agreement that are payable and overdue, and any excess will be paid to the
Borrower by electronic funds transfer.

 

G.   Mandatory Loan Sales. In addition to all other rights of Sallie Mae
described herein (including, but not limited to, the rights more fully described
in Sections 8 and 9 hereof), in the event of any payment Default by the Borrower
under Section 9.B hereof, the Borrower hereby agrees to promptly sell Insured
Loans to ECFC in an amount sufficient to cover such payment Default.  Any such
loan sale shall be made in accordance with the terms of the ExportSS Agreement.

 

SECTION 4. CONDITIONS PRECEDENT.

 

The obligation of Sallie Mae to enter into this Agreement, and to make any
Advance hereunder, shall be subject to compliance, in all material respects,
with each of the following conditions:

 

(1) All legal matters incident to the making of this Agreement or the making of
such Advance shall be approved by counsel to Sallie Mae.

 

(2) Sallie Mae shall have received, in form and substance satisfactory to Sallie
Mae and its counsel, the following:

 

(a) A Note, in the form of Annex A hereto.

 

(b) A certificate of the secretary or other appropriate officer of the Borrower
substantially in the form of Annex B hereto.

 

(c) Assignment of the Security in the form of Annex D-2 hereto.

 

(d) The Financials referred to in Section 2.A hereof.

 

8

--------------------------------------------------------------------------------


 

(e) With respect to any Insured Loans included in the Security, counterparts of
one or more financing statements (UCC-1), signed (if required) by the Borrower
and the Trustee, in such number as Sallie Mae shall request, in which the
Borrower and the Trustee are designated as “Debtor” and Sallie Mae as “Secured
Party,” covering the collateral more fully described on Annex E hereto.

 

(f) An opinion of counsel to the Borrower, substantially in the form of Annex G
hereto.

 

(g) If Sallie Mae is not the sole Servicer of the Insured Loans, a Custodian
Agreement among Sallie Mae, the Servicer, and the Borrower, that provides for
the Servicer to hold the Insured Loans and all documentation relating to the
Insured Loans as custodian and agent for Sallie Mae.

 

SECTION 5. COMMITMENT FEE

 

[INTENTIONALLY OMITTED]

 

SECTION 6. MANNER OF BORROWING

 

Sallie Mae, in its capacity as Servicer of the Insured Loans, will send a
Request Register to the Borrower at least one Business Day prior to the date the
funds for the individual Insured Loan disbursements shown on the Request
Register are scheduled to be received by the school. The Borrower hereby
authorizes Sallie Mae to make an Advance to the Borrower in the amount shown on
such Request Register. Sallie Mae agrees, subject to the remaining terms of this
Agreement, to make such Advance to the Borrower, in most cases (except where the
school’s process requires an alternate schedule) no later than 2:00 p.m. Central
time at least one Business Day prior to the date such Insured Loan disbursements
are scheduled to be received by the school.

 

Additionally, if Sallie Mae is not the sole Servicer of the Insured Loans, then
the Borrower shall also be required to submit to Sallie Mae, on the same day
that the Borrower receives the Request Register, a Compliance Certificate in the
form of Annex C hereto, dated as of the date of such Advance, that discloses
that the Security is in compliance with Section 8.A.(2) hereof.

 

SECTION 7. PARTICULAR COVENANTS OF THE BORROWER

 

From the date hereof and until the Maturity Date and the performance of all
other obligations of the Borrower under this Agreement, the Borrower agrees
that:

 

A. Investment of Proceeds. Advances made hereunder shall only be used for the
purpose of funding originations of Insured Loans under the ExportSS Agreement.

 

9

--------------------------------------------------------------------------------


 

B. Financial Statements and Other Information. The Borrower shall furnish to
Sallie Mae:

 

(1)           As soon as possible and in no event more than ninety (90) days
after the end of each fiscal year of the Borrower, Financials as at the end of
and for such year.

 

(2)           As soon as possible and in no event more than forty-five (45) days
after the end of each quarterly accounting period of the Borrower, Financials as
at the end of and for such period.

 

(3)           Promptly upon Sallie Mae’s request, such other information
regarding the Borrower’s financial condition and affairs, and regarding the
Security or Insured Loans owned by the Borrower, as Sallie Mae may reasonably
request.

 

(4)           Promptly after the commencement thereof, notice of any action,
suit or proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, involving the
Borrower that might have a material adverse effect upon the financial condition
of the Borrower or on the Borrower’s ability to perform its obligations under
this Agreement.

 

(5)           Within five (5) business days following the effective date of any
change in name or address of the Borrower, or the name or address of the
Trustee, written notice of such change to the addresses provided in Section 10.

 

C.   Maintenance of Existence; Conduct of Operations. The Borrower will preserve
and maintain its corporate existence and all of its rights, privileges, and
franchises necessary or desirable in the normal conduct of its operations, and
the Borrower will conduct its operations in an efficient and regular manner.

 

D.   Compliance with Applicable Laws. The Borrower will comply with the
requirements of all applicable laws, rules, regulations, and orders of any
governmental authority, a breach of which would materially adversely affect the
operations or credit of the Borrower, except where contested in good faith and
proper proceedings.

 

E.   Compliance Certificate. If any of the Insured Loans are originated or
serviced by a Servicer other than Sallie Mae, then within ten (10) days after
the end of each calendar quarter, the Borrower shall furnish to Sallie Mae a
Compliance Certificate, completed and executed as of the last day of such
quarter by an authorized official of the Borrower; provided, however, that if an
Advance has been disbursed within thirty (30) days prior to the end of such
quarter, this requirement shall be waived with respect to such period.

 

F.   Collateral Listing. If any of the Insured Loans are originated or serviced
by a Servicer other than Sallie Mae, then on the date this Agreement is executed
by the parties hereto and within forty-five (45) days after the end of each
calendar year, the Borrower shall provide Sallie Mae with a current listing of
the Insured Loans included in the Security showing (i) the outstanding principal
balance of and accrued interest on each Insured Loan, and (ii) a current
delinquency aging of the Insured Loans included in the Security.

 

10

--------------------------------------------------------------------------------


 

G.   Contact With Student Borrowers. So long as any Insured Loan shall be
included in the Security, at least once within each twelve month period the
Borrower shall be in contact with the respective student borrower.  Any of the
following shall be deemed to constitute contact: (i) verification of current
address and receipt of an acknowledgement of liability; (ii) receipt of a
payment of principal and/or interest, (iii) disbursement of an additional
student loan; or (iv) a status verification conducted by an Eligible Insurer.

 

H.   Servicer Operations Report. If any of the Insured Loans are originated or
serviced by a Servicer other than Sallie Mae, then Borrower shall furnish to
Sallie Mae, within fifteen (15) days after the end of each calendar quarter, a
written report prepared by the Servicer in the form of Annex F hereto showing
the claims and delinquency status of Insured Loans included in the Security.

 

I.   Updated Secretary’s Certificate. Within ten (10) days of the addition of
any individual to the authorized signers listed on the Borrower’s secretary’s
certificate delivered pursuant to Section 4.A(2)(b) hereof, the Borrower shall
furnish to Sallie Mae an updated secretary’s certificate, providing the name,
title, and sample signature of the additional person(s) authorized to execute
documents on the Borrower’s behalf.

 

J.   Sale of Insured Loans. Borrower and the Trustee acknowledge that, under and
pursuant to the terms of the ExportSS Agreement, all Insured Loans that are
financed, in whole or in part, with the proceeds of any Advance, are required to
be offered for sale to ECFC, irrespective of where or by whom such loans are
originated or serviced.

 

K.   Sovereign Immunity. The Borrower waives whatever rights it may have to
claim against Sallie Mae immunity afforded to a sovereign entity from suit and
legal process (whether in aid of jurisdiction, prejudgment attachment, or
execution on a judgment) to the fullest extent permitted by law.

 

L.   Other Requirements. Within ten (10) days following a written request from
Sallie Mae, the Borrower will furnish Sallie Mae with:

 

(1) such opinions of counsel to the Borrower as Sallie Mae may reasonably
request as to (a) the status of Sallie Mae’s security interest in the Insured
Loans that have been assigned and transferred to Sallie Mae as Security for the
Advances hereunder as a prior first lien on such Insured Loans; and (b) such
other matters incident to the transactions hereby contemplated as Sallie Mae or
its counsel may reasonably request; and

 

(2) such other documents, agreements, and information as Sallie Mae may
reasonably request, including additional Assignments.

 

SECTION 8. SECURITY

 

A.            (1) The Security for the Advances and all other Obligations of the
Borrower to Sallie Mae shall consist of all FFELP Loans from time to time
beneficially owned by the Borrower and legally owned by the Trustee as may from
time to time be pledged to Sallie

 

11

--------------------------------------------------------------------------------


 

Mae, and all other property as set forth and defined as Security in the
Assignment. Unless otherwise agreed by Sallie Mae in writing, every FFELP Loan
that is legally or beneficially owned by the Borrower (or legally owned by the
Trustee) shall be pledged to Sallie Mae and included in the Security at all
times prior to sale to ECFC.

 

(2)           The aggregate unpaid principal balance of Eligible Loans included
in the Security divided by 1.0 shall at all times be equal to or exceed the
amount of the unpaid principal balance of the Note. In the event all or any
portion of the Security shall mature, shall be paid or retired, or shall
otherwise be reduced in amount prior to the Maturity Date, the Borrower shall
promptly, and in any event upon the demand of Sallie Mae within two days of a
request therefor, pledge to Sallie Mae (or cause the Trustee to pledge to Sallie
Mae), and grant to Sallie Mae (or cause the Trustee to grant to Sallie Mae) a
security interest in, such additional Security, in such amounts as may be
necessary or as may be requested by Sallie Mae, so that the amount of the
Security shall be equal to or greater than the amount initially required by this
Section 8.A(2), provided, however, that in the event additional Eligible Loans
are not available to the Borrower or the Trustee for inclusion in the Security,
the Borrower shall pay to Sallie Mae for application to the principal of the
Advance an amount sufficient to reduce the principal balance of the Advance such
that the percentage of Eligible Loans pledged shall be at least equal to the
amount required under this Section 8.A(2). An Insured Loan shall become
ineligible for purposes of the computation made above at the time it becomes
overdue in respect of the payment of principal or interest for more than thirty
(30) days. Such Insured Loans, however, shall continue to be pledged and
assigned to Sallie Mae and shall be included within the Security for the
Advance.

 

B. The following provisions shall apply to the Security and the holding,
servicing, administration, and disposition thereof:

 

(1)           If any of the Insured Loans are originated or serviced by a
Servicer other than Sallie Mae, then (a) the Insured Loans forming the Security
under the Agreement shall be physically segregated from all other property of
the Borrower and marked or otherwise designated to disclose the security
interest of Sallie Mae therein, and (b) the Insured Loans that are financed, in
whole or in part, with the proceeds of any Advance shall be either (i)
physically segregated from the Insured Loans of the Borrower that are not so
financed, or (ii) marked or otherwise designated to the reasonable satisfaction
of Sallie Mae as having been financed with the proceeds of an Advance.  In the
event the Student Notes relating to the Insured Loans are in the form of master
promissory notes, the Borrower shall provide for the delivery to Sallie Mae of
certified copies of such master promissory notes if such copies are needed to
prove the existence of (or otherwise to assist in the collection of) such
Insured Loans.

 

(2)           The Borrower shall, at its own expense, (or shall cause the
Servicer to) administer, service, and collect all Insured Loans from time to
time included in the Security, and maintain appropriate books and records in
respect thereof, whether or not Sallie Mae shall exercise any of its rights
hereunder (and the foregoing requirement shall be deemed satisfied if Sallie Mae
is the sole Servicer for the Loans); provided, however, that Sallie Mae or its
designated agent, upon ten (10) days’ prior written notice to the Borrower, may
assume, at the expense of the Borrower, the administration, servicing, and
collection of the Insured Loans included in the Security if such actions are
necessary to preserve the value of the Security and Sallie Mae’s rights therein.
With the prior written approval of Sallie Mae, which may be

 

12

--------------------------------------------------------------------------------


 

withheld in Sallie Mae’s sole discretion, the Borrower and the Trustee may
delegate to another, upon terms satisfactory to Sallie Mae, the functions of
administering, servicing, and collecting such Insured Loans, but Borrower
acknowledges that in no event will Sallie Mae grant such approval for the
Borrower and the Trustee to delegate such servicing functions to any entity
(other than an affiliate of Sallie Mae) with respect to the Insured Loans that
are part of the Security that were financed with the proceeds of any Advance.

 

(3)   Without the prior written consent of Sallie Mae, the Borrower shall not
maintain any of its books and records with respect to Insured Loans included in
the Security away from the Borrower’s premises in Baltimore, MD, or at Sallie
Mae’s premises, except in the event of an emergency, which shall include fire
and flood. In the event of an emergency, Borrower shall notify Sallie Mae as
soon as possible.

 

(4)   The Borrower shall at all times prior to the Maturity Date maintain
Eligible Loans in the Security in an amount equal to or exceeding the amount
specified in Section 8.A.(2) hereof. An Insured Loan shall become ineligible for
purposes of the above computation at the time it becomes overdue in respect of
the payment of principal or interest for more than thirty (30) days. Such
Insured Loans, however, shall continue to be pledged and assigned to Sallie Mae
and shall be included within the Security.

 

(5)   Without the prior written consent of Sallie Mae, neither the Borrower nor
the Trustee shall file or permit to be filed in any jurisdiction any financing
statement or like instrument with respect to the Security or any part thereof in
which Sallie Mae is not named as the sole secured party.

 

(6)   Sallie Mae reserves the right, at any time, to file in appropriate offices
the financing statements referred to in Section 4(2)(e) hereof, and the Borrower
and the Trustee each hereby appoints Sallie Mae its attomey-in-fact to execute
in the Borrower’s and the Trustee’s name all such financing statements, as well
as amendments, renewals, and modifications thereof, and to file such documents
in the appropriate offices.

 

(7)   The Borrower and the Trustee shall, upon the demand of Sallie Mae,

 

(a)   give, execute, deliver, file, and/or record any notice, statement,
instrument, document, agreement, or other papers that may be necessary or
desirable in the sole judgment of Sallie Mae, in order to create, preserve,
perfect, or validate any security interest granted pursuant to this Agreement or
to enable Sallie Mae to exercise and enforce its rights hereunder with respect
to such security interest; and

 

(b)   at any reasonable time and from time to time, permit Sallie Mae or any
agents or representatives to examine and make copies of the records and books of
account related to the Security and the transactions contemplated by this
Agreement, to visit the Borrower’s and the Trustee’s properties and to discuss
the Borrower’s and the Trustee’s affairs, finances, and accounts with any of the
Borrower’s or the Trustee’s officers and independent accountants and to discuss
the Borrower’s student loan program and the Insured Loans included in the
Security with any Eligible Insurer.

 

13

--------------------------------------------------------------------------------


 

(8)   From time to time upon the demand of Sallie Mae, the Borrower and the
Trustee shall:

 

(a)   endorse the Student Notes contained In the Security and deliver the same
to Sallie Mae or its Agent for safekeeping and/or prepare and furnish to Sallie
Mae such instruments of assignment and transfer in such form and substance as
may be specified by Sallie Mae in its demand;

 

(b)   keep and otherwise maintain the Borrower’s and the Trustee’s books and
records relating to the Insured Loans and Student Notes included in the Security
in such manner as Sallie Mae may require;

 

(c)   prepare and furnish to Sallie Mae such records, lists, schedules, and
other information relating to the Insured Loans and Student Notes included in
the Security, including such information as may be contained in computerized
databases maintained by the Borrower or its agents, as may be requested by
Sallie Mae from time to time; and

 

(d)   take such additional actions as may be necessary or useful to facilitate
the administration, servicing, and collection of the Insured Loans included in
the Security in the event Sallie Mae exercises its rights under Section 8.B(2)
hereof.

 

(9)   Sallie Mae may, in its discretion (but shall not be obliged to) with the
consent of the Borrower and the Trustee (which consent may not unreasonably be
withheld) in its name or in the name of the Borrower and the Trustee or
otherwise, demand, sue for, collect, or receive any money or property at any
time receivable on account of or in exchange for any of the Security, and Sallie
Mae may make any compromise or settlement deemed desirable with respect to any
of the Security and may extend the time of payment, arrange for payment in
installments, otherwise modify the terms of, or release any of the Security,
without thereby incurring responsibility to, or discharging or otherwise
affecting any liability of, the Borrower or the Trustee. The Borrower and the
Trustee hereby authorize Sallie Mae, either in its own name or in the name of
the Borrower or the Trustee, to file all claims for reimbursement under the
certificate of insurance assigned to Sallie Mae hereunder and to receive the
proceeds therefrom.

 

(10)   Upon Default in the payment when due of any principal of or interest on
any Advance or other Obligation, including any liability arising under Sections
3.E and 9 hereof,

 

(a)   Sallie Mae shall have the rights and remedies with respect to the Security
of a secured party under the Uniform Commercial Code as in effect at the time of
the Default; and

 

(b)   with respect to the Security, upon ten (10) days’ prior written notice to
the Borrower and the Trustee, Sallie Mae may sell or cause to be sold, at such
time or places as Sallie Mae in its discretion shall decide, and for cash or on
credit or for the future delivery (without thereby assuming any credit risk),
all or any of the Security, including the Borrower’s and the Trustee’s rights
and interest in the

 

14

--------------------------------------------------------------------------------


 

Student Notes forming a part of the Security, at public or private sale
(including, without limitation, a sale to ECFC pursuant to the terms of the
ExportSS Agreement), without demand of performance or notice of intention to
sell or of time or place of sale (except such notice as is required above or by
applicable statute that cannot be waived), and Sallie Mae or anyone else may be
the purchaser of any or all of the Security so sold and thereafter hold the same
absolutely free from any claim or right of whatsoever kind of the Borrower and
the Trustee, any such demand and notice of rights being hereby expressly waived
and released by the Borrower and the Trustee. The proceeds of each such sale
under this Section 8.B(10) shall be applied in accordance with Section 8.B(11)
hereof. If the proceeds of the sale, collection, or other realization of or upon
the Security are insufficient to cover the expenses of such realization and the
payment in full of the Obligations, the Borrower shall remain liable for any
deficiency.

 

(11)   Unless Sallie Mae and the Borrower otherwise agree, Sallie Mae shall
apply all amounts received by it in respect of the Security under Section 8.B(9)
or Section 8.B(10), as follows: first, to pay the expenses of Sallie Mae in
connection with collecting such amounts; second, to the payment of the
Obligations, first to interest, second to principal, and third to any remaining
Obligations; and third, any balance remaining after the payment in full of the
Obligations shall be released to the Borrower, or its successor and assigns.

 

(12)   If Sallie Mae so requests, whether or not a Default exists, the Borrower
and the Trustee shall forthwith pay to Sallie Mae at its offices all amounts
received by the Borrower or the Trustee upon or in respect of any Security,
appropriately advising Sallie Mae as to the source of such funds.

 

SECTION 9. DEFAULTS; SUSPENSION OF COMMITMENT

 

Defaults

 

If any of the following defaults shall occur, namely:

 

A.   Any representation or warranty in this Agreement or in any certificate or
writing furnished to Sallie Mae pursuant hereto shall prove to have been
incorrect in any material respect or shall be breached in any material respect;
or

 

B.   Default in the payment when due of any principal of or interest on any
Advance or other Obligation, including any payment that may be required under
Section 3.E hereof; or

 

C.   The Borrower or the Trustee shall fail to perform any of the covenants or
undertakings in Section 7 of this Agreement or any other provision of this
Agreement; or

 

D.   The Borrower or the Trustee shall (i) apply for or consent to the
appointment of a conservator, receiver, trustee, liquidator, or the like for
itself or its property; (ii) be unable, or admit in writing its inability, to
pay its debts as they mature, (iii) make a general assignment for the benefit of
creditors; (iv) be adjudicated as bankrupt or insolvent; (v) if the Borrower or
the

 

15

--------------------------------------------------------------------------------


 

Trustee is a financial institution, be seized, taken over, or otherwise
subjected to the decision-making control of or by its regulatory authorities; or
(vi) file a voluntary petition in bankruptcy or a petition or answer seeking
reorganization or an arrangement with creditors or to take advantage of any
insolvency law or an answer admitting the material allegations of a petition
filed against it in any bankruptcy, reorganization, or insolvency proceedings,
or corporate action shall be taken by it for the purpose of effecting any of the
foregoing; or

 

E.   An order, judgment, or decree shall be entered without the application,
approval, or consent of the Borrower or the Trustee by any court or governmental
agency of competent jurisdiction, approving a petition seeking reorganization of
the Borrower or the Trustee or appointing a conservator, receiver, trustee,
liquidator, or the like for the Borrower or the Trustee or for all or a
substantial part of either of their assets and such order, judgment, or decree
shall continue unstayed or in effect for any period of thirty (30) consecutive
days, or an involuntary petition shall have been filed against the Borrower or
the Trustee in bankruptcy or seeking reorganization under the Bankruptcy Act and
the same shall not have been dismissed within sixty (60) days; or

 

F.   Sallie Mae’s rights and prospects of repayment of any current or future
Advances hereunder are, in Sallie Mae’s reasonable judgment, in any way
prejudiced or rendered insecure

 

THEN, in any such case, Sallie Mae may by written notice to the Borrower and the
Trustee terminate the Commitment and/or, if any Advance or Advances are then
outstanding, declare the principal of and interest on any such Advance or
Advances to be forthwith due and payable, whereupon the same shall become
forthwith due and payable, without protest, presentment, or demand, all of which
are expressly waived by the Borrower and the Trustee.

 

Suspension of Commitment

 

If, in the absence of a Default, Sallie Mae in its reasonable judgment
determines that there has occurred a material adverse change in the financial
condition of the Borrower, the Trustee, or with respect to the management of the
Borrower or the Trustee, or in the Borrower’s ability to administer its student
loan program, or in the quality of the Security, with the result that Sallie
Mae’s rights or prospects of repayment of any current or future Advance are
prejudiced, Sallie Mae, by written notice to the Borrower and the Trustee, may
suspend the Commitment and Sallie Mae shall not have the obligation to make
additional Advances until Sallie Mae in its reasonable judgment is satisfied
that the condition(s) that caused the determination has (have) been remedied.

 

SECTION 10. NOTICES

 

All notices, requests, demands, and other communications herein shall be in
writing, and, except as otherwise specifically provided in this Agreement, shall
be deemed to have been duly given if delivered or mailed, first class, postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

A.   If to Sallie Mae, at 12061 Bluemont Way, Reston, VA 20190, Attention:

 

16

--------------------------------------------------------------------------------


 

Financing Administration and Loan Documentation, with copies to Senior Vice
President, Financial Institution Sales, Sallie Mae, Inc., 11100 USA Parkway,
Fishers, IN 46037. Copies of notices of name or address changes of the Borrower
shall also be sent to Andrew G. Wachtel, Sallie Mae, Inc., 12061 Bluemont Way,
Reston, VA 20190; Fax Number: 703-984-5979.

 

B.  If to the Borrower, at 1001 Fleet Street, Baltimore, MD 21202, Attention:
Robert Zentz, General Counsel.

 

C.  If to the Trustee, at 7077 Bonneval Road, Suite 400, Jacksonville, FL 32216,
Attention: Tricia Heintz, Vice President.

 

SECTION 11. MISCELLANEOUS

 

A.   Waivers, Etc. No failure on the part of Sallie Mae to exercise, and no
delay in exercising, any right hereunder will operate as a waiver thereof; nor
will any single or partial exercise or waiver of any right hereunder preclude
any other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

 

B.   Expenses. The Borrower will pay:

 

(1)  all taxes, if any, upon documents or transactions pursuant to this
Agreement; and

 

(2)  costs of collection (including without limitation all reasonable counsel
fees) in the event of any Default hereunder.

 

C.   Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together will constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.

 

D.   Law Governing. This Agreement and the Note are being delivered in and shall
be construed in accordance with and governed by the laws of the Commonwealth of
Virginia, without giving effect to any choice of law or conflict of law
provisions or principles (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of any laws of any jurisdiction
other than the Commonwealth of Virginia. All parties hereby irrevocably and
unconditionally submit to the jurisdiction of any state court sitting in Fairfax
County, Virginia, and the Federal District Court sitting in the City of
Alexandria, Virginia, over any suit, action, or proceeding arising out of or
relating to this Agreement and the Note. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue in any such court
and any claim that such court is an inconvenient forum.

 

E.   Mandatory Prepayment and Termination of Commitment. If for any reason the
ExportSS Agreement (or ECFC’s obligation to purchase Insured Loans thereunder)
is terminated by either party thereto prior to the Maturity Date of this
Financing Agreement, then the Borrower shall, within three (3) Business Days of
such termination, pay all Obligations outstanding under

 

17

--------------------------------------------------------------------------------


 

this Agreement, and, notwithstanding any other provisions contained herein to
the contrary, Sallie Mae’s Commitment to make any further Advances hereunder
shall be terminated.

 

F.   Right to Terminate. Anything contained in this Agreement to the contrary
notwithstanding, at anytime prior to the Maturity Date, either party hereto may
terminate this Agreement upon sixty (60) days’ prior written notice to the other
party only in the event that such party is permitted to terminate the ExportSS
Agreement at such time. The Borrower shall, on the effective date of such
termination, pay all Obligations outstanding under this Agreement, and Sallie
Mae’s Commitment to make any further Advances hereunder shall be terminated.

 

G.   Termination of Agreement. Sallie Mae (or the Borrower with respect to
subparagraph (a) of this paragraph) may, but shall not be obligated to,
terminate this Agreement upon thirty (30) days’ prior written notice to the
other parties if:

 

(a) for any reason the Secretary alleges in writing (either formally or
informally) that: (i) Sallie Mae’s providing financing to the Borrower under the
terms of this Agreement, or (ii) all or any part of any other agreement,
contract, indenture, or other instrument among the Borrower, the Trustee, and
Sallie Mae or among the Borrower, the Trustee, and ECFC, is in violation of the
Act (including, without limitation, the “prohibited inducements” guidelines
issued by the Secretary), or (iii) Sallie Mae should be re-characterized as the
“lender” of the Insured Loans; or

 

(b) any offset, holder, or other fee is imposed on Sallie Mae with respect to
Insured Loans beneficially owned by the Borrower and legally owned by the
Trustee that are financed by Sallie Mae, if such fee is imposed for the time
period that the Borrower or the Trustee still owned the Insured Loans.

 

The Borrower shall, on the effective date of such termination, pay all
Obligations outstanding under this Agreement, and, notwithstanding any other
provisions contained herein to the contrary, Sallie Mae’s Commitment to make any
further Advances hereunder shall be terminated.

 

H.   Assignment. This Agreement shall be assignable by Sallie Mae. Sallie Mae
agrees to give the Borrower and the Trustee at least sixty (60) days’ prior
written notice of an assignment of the duties, rights, and obligations of Sallie
Mae under the Agreement. This Agreement is not assignable by the Borrower or the
Trustee, except (i) in the circumstance of the replacement or resignation of the
Trustee and the appointment of a substitute trustee for the Borrower, or (ii) in
the circumstance where the Borrower assigns or transfers its rights under this
Agreement to a non-profit entity in compliance with the provisions and
limitations of the Higher Education Act; provided, however, that following any
such assignment, the Borrower will remain liable for all obligations of the
Borrower that are set forth in this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date and year first above written.

 

 

SALLIE MAE, INC.

WALDEN UNIVERSITY, INC.

 

 

By:

/s/ Jerry Maher

 

By:

/s/ Richard Patro

 

 

 

 

 

Name:

Jerry Maher

 

Name:

Richard Patro

 

 

 

 

 

Title:

Senior Vice President

 

Title:

CFO, Walden University

 

 

WELLS FARGO BANK, NATIONAL

ASSOCIATION, solely in its capacity as
Eligible Lender Trustee for Walden University,
Inc.

 

By:

/s/ Tricia Heintz

 

 

 

 

 

Name:

Tricia Heintz

 

 

 

 

 

Title:

Vice President

 

 

 

19

--------------------------------------------------------------------------------


 

ANNEX A

 

PROMISSORY NOTE

 

Reston, Virginia

$100,000,000

July 1, 2006

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
the order of Sallie Mae, Inc. (“Sallie Mae”), at the offices of its designated
agent, on the later of (i) May 31, 2009 or (ii) the date of the last scheduled
sale of Eligible Loans under the ExportSS® Agreement (the “Maturity Date”), in
lawful money of the United States, the principal sum of One Hundred Million and
00/100 Dollars ($100,000,000.00), or such lesser principal sum as shall equal
the balance outstanding of the Advances made by Sallie Mae to the Borrower from
time to time under a Revolving Financing Agreement dated July 1, 2006 (the
“Financing Agreement”), and to pay interest on the aggregate principal balance
of the Advances outstanding at the end of each day during the period commencing
on the date hereof and ending on the date said principal balance outstanding is
paid in full at a rate per annum, to the extent permitted by law, that shall be
determined as to each such day by adding a specified percentage (the “Margin”)
to the weighted average of the bond equivalent rates of the quotes of the
3-month commercial paper (financial) rates in effect for each of the days in
such quarter as reported by the Federal Reserve in Publication H-15 (or its
successor) for such 3-rnonth period (computed on the basis of actual days
elapsed and a year of 365 or 366 days, as appropriate). The Margin shall be
fifty one-hundredths percent (0.50%) per annum from the date of this Note until
all Obligations are paid in full.

 

For purposes hereof, the bond equivalent rates of the quotes of the 3-month
commercial paper (financial) rates shall be determined by (A) multiplying the
3-month commercial paper (financial) rate by the actual number of days in the
year (365 ordinarily, but 366 if February 29 falls within the year), and then
dividing the result in (A) by (B) the result of the following two calculations:
(i) multiplying the 3-month commercial paper (financial) rate by 90, and (ii)
subtracting the product determined in clause (i) from 360.  The resulting rate
shall then be rounded to five (5) decimal places. For any day that is a
Saturday, Sunday, or business holiday, the rate shall be determined by using the
rate on the immediately preceding Business Day.

 

Interest hereunder shall be accrued and shall be due and payable on the first
Business Day following the last day of each month, except that the final
interest payment hereunder shall be due and payable on the same day as the
principal hereunder.

 

All payments of principal and interest hereunder shall be made in lawful money
of the United States in immediately available funds to the designated agent of
Sallie Mae. Interest hereunder shall be calculated on the basis of actual days
elapsed and a year of 365 days or 366 days, as applicable. If any principal of
or interest on the Advances falls due on a Saturday, Sunday, or legal holiday at
the place of payment, then such due date shall be extended to the next
succeeding full Business Day at such place, and interest, in the case of a
principal payment, shall be payable in respect of such extension.

 

This Note evidences Advances made pursuant to the above-mentioned Financing

 

1

--------------------------------------------------------------------------------


 

Agreement between the Borrower and Sallie Mae, providing for the Advances, the
acceleration of the maturity of such Advances, and for the prepayment thereof,
all on the terms set forth in said Financing Agreement. Unless otherwise
defined, capitalized terms used herein shall have the meanings ascribed to them
in the Financing Agreement.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative.

 

 

 

WALDEN UNIVERSITY, INC.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

[Corporate Seal]

 

 

2

--------------------------------------------------------------------------------


 

ANNEX B

 

BORROWER’S
SECRETARY’S CERTIFICATE

 

I,                                                                            ,
Secretary
of                                                                       , a
                                 corporation organized under the laws of the
State of                                      (the “Borrower”), hereby certify
to Sallie Mae, Inc. that:

 

1.   Attached hereto as Exhibits 1 and 2 are true copies of the By-Laws and
Articles of Incorporation of the Borrower as in effect on the date hereof.

 

2.   Attached hereto as Exhibit 3 is a true copy of certain resolutions duly
adopted by the        [Committee] of the Board of Directors of the Borrower at a
meeting duly called and held on                    , at which a quorum was
present and acting throughout.  Said resolutions are still in full force and
effect and have not been amended, superseded, or revoked.

 

3.   The persons named below are at the date hereof the duly elected, qualified,
and acting officers of the Borrower holding the offices indicated, and the
signature following each name is the genuine signature of the person named:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS my hand and the seal of the Borrower this      day
of                         , 20    .

 

 

                                                           

, Secretary

(SEAL)

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3
to
SECRETARY’S CERTIFICATE

 

 

RESOLVED, that [either] the                            [or/and]
                                     of                                       
be and each of them, acting singly, hereby is authorized, in the name and on
behalf of                                              , this
                              day of     , 20   , to execute a Revolving
Financing Agreement with Sallie Mae, Inc. (“Sallie Mae”) in the form that has
been submitted to this meeting and that shall be marked by the Secretary for
identification and filed among the records of this Corporation.

 

FURTHER RESOLVED, that [either] the                            [or/and]
                        of                      be and each of them, acting
singly, hereby is authorized in the name and on behalf of
                         , from time to. time to borrow from Sallie Mae up to an
aggregate amount of $               and to sign and deliver promissory notes
of             evidencing such borrowing and assignments and other instruments
relative to collateral security therefor, all as provided in said Revolving
Financing Agreement.

 

FURTHER RESOLVED, that all above-named officers of                     be and
they hereby are each authorized on behalf of             to execute all such
instruments and to perform all such other acts as may be appropriate for the
purpose of carrying out the foregoing resolutions and effecting said Revolving
Financing Agreement.

 

 

 

Certified as True and Correct.

 

 

 

 

 

 

Secretary

 

 

[Corporate Seal]

 

 

1

--------------------------------------------------------------------------------


 

ANNEX B-1

 

TRUSTEE’S
SECRETARY’S CERTIFICATE

 

I,                                             , Secretary of
                                                   (acting solely in its
capacity as eligible lender trustee for [INSERT BORROWER]), a corporation
organized under the laws of the State of
                                         (in such capacity, the “Trustee”),
hereby certify to Sallie Mae, Inc. that:

 

1.   Attached hereto as Exhibits 1 and 2 are true copies of the By-Laws and
Articles of Incorporation of the Trustee as in effect on the date hereof.

 

2.   Attached hereto as Exhibit 3 is a true copy of certain resolutions duly
adopted by the                      [Committee] of the Board of Directors of the
Trustee at a meeting duly called and held on                                  ,
at which a quorum was present and acting throughout. Said resolutions are still
in full force and effect and have not been amended, superseded, or revoked.

 

3.   The persons named below are at the date hereof the duly elected, qualified,
and acting officers of the Trustee holding the offices indicated, and the
signature following each name is the genuine signature of the person named:

 

Name

 

Title

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS my hand and the seal of theTrustee this        day of
                         , 20    .

 

 

                                                           

, Secretary

(SEAL)

 

 

1

--------------------------------------------------------------------------------


 

EXHIBIT 3
to
SECRETARY’S CERTIFICATE

 

RESOLVED, that [either] the                                                
[or/and]                                       of
                                      be and each of them, acting singly, hereby
is authorized, in the name and on behalf of
                                           (acting solely in its capacity as
eligible lender trustee for [INSERT BORROWER]) (in such capacity, “Trustee”),
this day            of                            , 20    , to execute a
Revolving Financing Agreement with Sallie Mae, Inc. (“Sallie Mae”) in the form
that has been submitted to this meeting and that shall be marked by the
Secretary for identification and filed among the records of this Corporation.

 

FURTHER RESOLVED, that [either] the                                            
[or/and]                                                            of
                                   be and each of them, acting singly, hereby is
authorized in the name and on behalf of the Trustee, from time to time to sign
and deliver assignments and other instruments relating to granting a security
interest in the student loans referenced in the Revolving Financing Agreement,
all as provided in said Revolving Financing Agreement.

 

FURTHER RESOLVED, that all above-named officers of the Trustee be and they
hereby are each authorized on behalf of the Trustee to execute all such
instruments and to perform all such other acts as may be appropriate for the
purpose of carrying out the foregoing resolutions and effecting said Revolving
Financing Agreement.

 

 

 

Certified as True and Correct.

 

 

 

 

 

 

Secretary

 

 

[Corporate Seal]

 

 

1

--------------------------------------------------------------------------------


 

ANNEX C

 

BORROWER
COMPLIANCE CERTIFICATE
(as of                                      , 20    )

 

The undersigned,                                                         ,
hereby certifies to Sallie Mae, Inc. (“Sallie Mae”) that on and as of the date
hereof, the information below set out is correct and has been prepared in
accordance with the applicable provisions of a certain Revolving Financing
Agreement dated                                  (the “Agreement”) among
[BORROWER], [TRUSTEE], and Sallie Mae:

 

COLLATERAL COMPLIANCE:

 

A. Principal Balance of Advances outstanding:
$                                                   .

 

B. Aggregate unpaid principal balance of Eligible Loans owned by Borrower and
pledged to Sallie Mae as of the date hereof:
$                                                 .

 

C.

B

 

=

$

 

.

 

1.0

 

 

 

 

Amount of “C” must equal or exceed amount of “A”.

 

Amount of “B” excludes $                                                      
in Insured Loans in respect of which the payment of principal or interest is at
the time overdue for more than thirty (30) days.

 

Unless otherwise defined, all terms herein are used as defined in the Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be signed by
an authorized officer this                    day of                    ,
20       .

 

 

[BORROWER]

 

Please forward certificate to:

 

 

 

By:

 

 

Sallie Mae, Inc.

 

 

1002 Arthur Drive

Name:

 

 

Lynn Haven, FL 32444

 

 

Attention:

Compliance Analyst

Title:

 

 

 

Financial Reconciliation

 

--------------------------------------------------------------------------------


 

ANNEX D-1

 

[INTENTIONALLY OMITTED]

 

--------------------------------------------------------------------------------


 

ANNEX D-2

 

ASSIGNMENT AND SECURITY AGREEMENT

 

THIS ASSIGNMENT AND SECURITY AGREEMENT dated as of July 1, 2006, is made
pursuant to a Revolving Financing Agreement dated July 1, 2006 (the “Agreement”)
among Walden University, Inc. (the “Borrower”), Sallie Mae, Inc. (“Sallie Mae”),
and Wells Fargo Bank, National Association, solely in its capacity as Trustee
for the Borrower under the terms of that certain Eligible Lender Trust Agreement
dated as of June 15, 2006, between the Borrower and the undersigned (the
“Trustee”). Terms that are defined in the Agreement shall have their defined
meanings when used herein.

 

As collateral security for the due and punctual payment of the Advances made or
to be made under the above Agreement in accordance with the terms thereof, and
all other Obligations of the Borrower or the Trustee to Sallie Mae, whether now
or in the future existing, the Trustee and the Borrower hereby grant to Sallie
Mae, its successors and assigns a security interest in, and pledge to Sallie
Mae, all upon the terms more fully set forth in the Agreement, the
below-described personal property owned by the Trustee or the Borrower, whether
now or hereafter existing or now owned by the Trustee or the Borrower or
hereafter acquired, wherever located (all such property being in this instrument
called the “Security”), namely:

 

(i) All education loans from time to time legally owned by the Trustee and
beneficially owned by the Borrower that were or are hereafter made pursuant to
the Higher Education Act of 1965, as amended (“Loans”), along with all
documentation related thereto and all rights of the Trustee and the Borrower
with respect to such Loans, including all payments and rights to receive payment
with respect thereto, which Loans may be identified in the records maintained by
Sallie Mae, Inc. or its successor, or by any other servicer of such Loans, as
being legally owned by the Trustee and beneficially owned by the Borrower;

 

(ii) All guarantee or insurance payments with respect to the Loans and all
interest earned on such Loans or on such payments, along with all documentation
related thereto and all rights of the Trustee and the Borrower with respect to
any such guarantee or insurance payments;

 

(iii) All grants, contributions, or payments that may be received from any
department, agency, or instrumentality of the United States with respect to the
Loans, including without limitation any supplemental payments and other benefits
payable in respect of such Loans under applicable federal or state law,
regulations, or rulings or decisions of the Secretary of Education or of any
guarantor, or any instrumentality or official thereof;

 

(iv) All rights of the Trustee and the Borrower in and to any origination or
servicing agreements relating to any Loans;

 

(v) Any instruments, documents, or chattel paper (as defined in the Uniform
Commercial Code) from time to time delivered to Sallie Mae in pledge in
accordance with the Agreement;

 

1

--------------------------------------------------------------------------------


 

ANNEX E

 

[Alternate for UCC-1 When Eligible Lender Trustee is Involved]

 

Description of Collateral to Be Used in Completing Form UCC-1

 

(i) All education loans from time to time legally or beneficially owned by the
Debtor that were or are hereafter made pursuant to the Higher Education Act of
1965, as amended (“Loans”), along with all documentation related thereto and all
rights of the Debtor with respect to such Loans, including all payments and
rights to receive payment with respect thereto, which Loans may be identified in
the records maintained by Sallie Mae, Inc. or its successor, or by any other
servicer of such Loans, as being legally or beneficially owned by the Debtor;

 

(ii) All guarantee or insurance payments with respect to the Loans and all
interest earned on such Loans or on such payments, along with all documentation
related thereto and all rights of the Debtor with respect to any such guarantee
or insurance payments;

 

(iii) All grants, contributions, or payments that may be received from any
department, agency, or instrumentality of the United States with respect to the
Loans, including without limitation any supplemental payments and other benefits
payable in respect of such Loans under applicable federal or state law,
regulations, or rulings or decisions of the Secretary of Education or of any
guarantor, or any instrumentality or official thereof;

 

(iv) All rights of the Debtor in and to any origination or servicing agreements
relating to any Loans;

 

(v) Any instruments, documents, or chattel paper (as defined in the Uniform
Commercial Code) from time to time delivered to the secured party in pledge in
accordance with the Revolving Financing Agreement dated as of
                         20     , among Walden University, Inc., Wells Fargo
Bank, National Association, solely in its capacity as eligible lender trustee
for Walden University, Inc., and the secured party;

 

(vi) Any and all depository or other accounts into which the secured party
deposits the proceeds of Advances made under the Financing Agreement; and

 

(vii) Any and all proceeds, and proceeds of proceeds, of all of the foregoing
(including any proceeds of insurance or guarantees).

 

1

--------------------------------------------------------------------------------


 

ANNEX F

 

SERVICER OPERATIONS REPORT
INSTITUTIONAL FINANCE DEPARTMENT

 

Borrower:

 

Period Ending:

 

Date Completed:

 

Completed By:

 

I. Default Claim Activity:

 

a. Number filed greater than 270 days delinquent:

 

II. Rejected Claim Activity:

 

a.   Number of new rejects in month:

 

b.   Number of rejects cured/resolved in month:

 

c.   Number of rejects outstanding at end of month:

 

2

--------------------------------------------------------------------------------


 

ANNEX G

Opinion of Counsel to Borrower

 

Sallie Mae, Inc.
12061 Bluemont Way
Reston, VA 20190

 

Attention: Legal Department

 

We have acted as legal counsel to
                                                 (the “Borrower”) in connection
with that certain Revolving Financing Agreement (together with all documents to
be executed in connection therewith, hereafter the “Financing Agreement”) dated
as of                                   , among the Borrower, [INSERT TRUSTEE],
solely in its capacity as eligible lender trustee for the Borrower, and you
(“Sallie Mae”). Terms defined in the Financing Agreement shall have the same
meanings when used in this opinion. In giving this opinion we have examined
copies of the Financing Agreement signed by the Borrower, originals or copies
certified to our satisfaction of all corporate records of the Borrower, and such
other documents, records, and other matters in our opinion appropriate or
necessary to enable us to render our opinion.

 

Subject to the qualifications mentioned below, we are of the opinion that;

 

(1)   The Borrower is a                                    corporation, duly
incorporated, validly existing, and in good standing under the laws of the State
of                              , and is duly qualified to transact operations
in all places where such qualification is necessary. The Borrower has the
necessary power and legal authority to enter into and perform its obligations
under the Financing Agreement and any instrument or agreement required
thereunder, and to borrow under the Financing Agreement.

 

(2)   All action necessary for the due authorization, execution, delivery and
performance of the Financing Agreement by the Borrower and any instrument or
agreement required under the Financing Agreement has been duly taken. When
executed by Sallie Mae, the Financing Agreement shall be the legal, valid and
binding agreements of the Borrower enforceable against it in accordance with
their terms, and any instrument or agreement required under the Financing
Agreement has been so authorized and, when executed and delivered, shall be
similarly valid, binding, and enforceable.

 

(3)   The execution, delivery and performance by the Borrower of the Financing
Agreement and of any instrument or other agreement required thereunder do not
and will not:

 

(i) require any consent or approval of the Borrower’s shareholders; or

 

(ii) violate any provision of any law, regulation, order, judgment,
determination or award presently in effect having applicability to the Borrower
or to the Borrower’s charter or by-laws; or

 

(iii) result in breach of, or constitute a default under, any outstanding deed,
agreement, lease, or other instrument to which the Borrower is a party or by
which it or any of its assets may be bound or affected.

 

3

--------------------------------------------------------------------------------


 

(4)   The Borrower and the Trustee have the full right and legal authority to
grant a security interest in the Security to be pledged pursuant to the
Financing Agreement.  Upon the making of an Advance, the security interest of
Sallie Mae in the Security shall be a perfected, enforceable, prior, and first
security interest therein free from all other liens, charges, encumbrances, and
security interests of any kind.

 

(5)   The making and performance of the Financing Agreement and any instrument
or other agreement required thereunder and the creation of a security interest
in favor of Sallie Mae do not require the authorization, approval, or consent of
any governmental authority.

 

(6)   There are no actions, suits, or proceedings pending or, to our knowledge,
threatened against or affecting the Borrower or any of the assets of the
Borrower before any court or governmental department, board, agency or
instrumentality.

 

The qualifications to which, this opinion is subject are as follows:

 

(A)   This opinion is limited to the law of
                                   and the law of the United States as in effect
on the date of this opinion. No opinion is expressed as to the laws of any other
jurisdiction.

 

(B)   We assume the Financing Agreement has been duly authorized by Sallie Mae
and will be duly executed and delivered by Sallie Mae in accordance with such
authorization.

 

(C)   Our opinion as to the binding effect of the obligations of the Borrower
under the Financing Agreement and any instrument or other agreement required
thereunder is subject to bankruptcy, insolvency, liquidation, and similar laws
generally affecting creditors’ rights.

 

(D)   Our opinion is subject, to the effect of general principles of equity
(regardless of whether considered in a proceeding in equity or at law).

 

Very truly yours,

 

4

--------------------------------------------------------------------------------